Citation Nr: 0739105	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  96-33 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 20 percent prior to 
March 11, 2003, for the veteran's service-connected back 
disability.  

2.  Entitlement to a rating greater than 40 percent beginning 
March 11, 2003, for the veteran's service-connected back 
disability.  

3.  Entitlement to an increased rating for left (minor) 
shoulder strain, currently rated 30 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1972 to December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDINGS OF FACT

1.  Prior to March 11, 2003, the veteran's back disability 
was manifested by moderate limitation of motion of the lumbar 
spine, limited by pain, and occasional radiating pain into 
his left thigh, but no significant flares or limitation of 
motion further increased by repetitive activity.  

2.  Beginning March 11, 2003, the veteran's back disability 
was manifested by severe limitation of motion of the lumbar 
spine, limited by pain, and occasional radiating pain into 
his left thigh, but no significant flares or limitation of 
motion further increased by repetitive activity.  

3.  The veteran's left shoulder disability has been 
manifested throughout the appeal period by range of motion 
varying from 25 degrees from his side to shoulder level, 
limited by pain, but no significant flares or limitation of 
motion further increased by repetitive activity.  

4.  The veteran's left shoulder disability is not manifested 
by ankylosis of the veteran's left shoulder joint or clinical 
findings equivalent to ankylosis; impairment of his left 
humerus, including fibrous union of the humerus or true or 
false flail shoulder joint; or malunion, nonunion, or 
dislocation of the scapula.   


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating greater than 20 
percent prior to March 11, 2003, for the veteran's service-
connected back disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59 (2007), and 4.71a, Code 5295 (in effect prior to 
September 26, 2003).  

2.  The criteria are not met for a rating greater than 40 
percent beginning March 11, 2003, for the veteran's service-
connected back disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, and 4.71a, Code 5292 (in effect prior to 
September 26, 2003).  

3.  The criteria are not met for a rating greater than 30 
percent for left (minor) shoulder strain.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5201 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from a June 1995 rating decision that 
denied an increased rating for the veteran's back disability, 
then rated 10 percent and characterized as low back strain 
and radiculitis, and that increased the rating for his left 
shoulder disability to 20 percent.  

During the appeal, a September 1997 rating decision increased 
the left shoulder disability rating to 30 percent under 
Diagnostic Code 5201, effective from the date of the 
veteran's claim for increase in November 1994.  The left 
shoulder disability was also assigned temporary total 
disability evaluations for convalescence following surgery 
from June 3, 1997 until April 1, 1998, from April 13, 2000 
until August 1, 2000, and from September 21, 2001 until 
February 1, 2002.


Also during the appeal, the September 1997 rating decision 
increased the evaluation of the low back strain to 20 percent 
under Diagnostic Code 5295, effective from the date of the 
claim for increase in November 1994.  An August 2003 rating 
decision increased the evaluation of the veteran's low back 
strain to 40 percent under Diagnostic Code 5295 effective 
from March 11, 2003, and an August 2005 rating decision 
continued the 40 percent evaluation under the current general 
rating formula for diseases and injuries of the spine and 
Diagnostic Code 5243, changing the designation of the 
service-connected disability to severe lower back disc 
disease with bone spurs with sprain/strain with lumbar 
radicular features.

Although the evaluations of the back and left shoulder 
disabilities have been increased during the appeal, the 
evaluation to be assigned to each disability remains before 
the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

I.  Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is to be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

A.  Back disability 

During the pendency of the veteran's appeal, VA twice revised 
the rating criteria for evaluating disabilities of the spine.  

Prior to September 23, 2002, the following criteria were in 
effect: 

For severe limitation of motion of the lumbar spine a 40 
percent rating was warranted.  A 20 percent evaluation was to 
be assigned for moderate limitation of motion of the lumbar 
spine.  A 10 percent rating was appropriate for slight 
limitation of motion.  Code 5292.  

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warrants a 60 percent rating.  A 40 percent evaluation is to 
be assigned when the intervertebral disc syndrome is severe, 
when there are recurring attacks, with only intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  A 
10 percent evaluation is appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome is to be rated 0 percent disabling.  Code 5293, in 
effect prior to September 23, 2002.  

A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  Where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position, a 20 percent 
rating is appropriate.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  Code 5295.

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome.  The new criteria 
provided that intervertebral disc syndrome (preoperatively 
or postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Code 5293, effective 
September 23, 2002.  

Under the current rating criteria, that became effective on 
September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 
32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5343 (2007)). 

The following General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine under diagnostic codes 5235 to 
5243, unless a disability under Code 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome, Code 5243, 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 


Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

The report of a private MRI of the veteran's lumbar spine in 
August 1994 notes the presence of degenerative disc changes, 
with disc bulging at L5-S1.  Further, a VA compensation 
examination was conducted in January 1995 by two examiners.  
At that time, the veteran complained of steady low back pain 
for the previous six to seven months, with occasional 
radiation into the back of his right thigh; previously, the 
low back pain would improve after therapy with heat.  The 
pain now was persistent, despite all therapy modalities, 
including TENS units, exercise, heat, and ultrasound.  
Prolonged sitting, bending, and lifting would worsen the back 
pain.  On examination, the veteran's lower extremity muscle 
strength was normal.  The sensory was also grossly normal, 
except for decreased sensation over the posterior right 
thigh.  His reflexes were slightly decreased throughout.  
Straight leg raise testing was questionably positive with 
increased back pain at 70 degrees bilaterally.  The 
lumbosacral spine was nontender.  One examiner diagnosed 
chronic low back pain possibly secondary to strain, with a 
minimal radicular component.  The other examiner noted that 
forward flexion was possible to 90 degrees, with extension to 
10 degrees, lateral flexion to 10 degrees, and lateral 
rotation to 30 degrees in each direction; straight leg raise 
testing was positive at 30 degrees.  That examiner diagnosed 
degenerative joint disease of the lumbosacral spine, with 
disc bulge at L5-S1, and pain radiating into both legs.  

Another VA compensation examination was conducted in May 
1996.  That examiner reported clinical findings, including 
range of back motion, very similar to those noted by the 
latter examiner in January 1995.  

The veteran sought a second opinion from a private physician 
in August 1997.  The examiner did not report any clinical 
findings, but diagnosed chronic intermittent lumbar syndrome 
with degenerative disc disease at L5-S1.  He recommended 
three to four weeks of therapy and, if no improvement was 
shown, consideration of an epidural Cortisone injection.  

At the time of a September 1998 VA compensation examination, 
the veteran indicated he had recently been hospitalized for a 
week with an exacerbation of his back pain.  (The clinic 
records do not document such a hospitalization for treatment 
of his back disability, although he had been hospitalized for 
treatment of his left shoulder disability earlier that year.)  
He was then taking muscle relaxants and was able to get by on 
his own.  The examiner stated that there was no evidence of 
paraspinal tenderness or muscle spasm.  Range of motion 
testing of the back yielded forward flexion to 90 degrees, 
with the last 15 degrees being painful.  Extension was 
possible to 35 degrees; lateral rotation was to 45 degrees 
bilaterally, with pain in the last 10 degrees.  Lateral 
flexion was possible to 35 degrees.  There was no evidence of 
easy fatigability or incoordination.  The veteran could heel 
and toe walk.  The examiner noted that the veteran's back 
disability was prone to flare-up and exacerbation.  

On VA compensation examination in November 1999, the veteran 
continued to complain of chronic daily back pain that would 
radiate into his left buttock and left leg and that was worse 
with exertion.  On examination, there was no paraspinal 
muscle spasm or tenderness.  Forward flexion was possible to 
70 degrees, with extension to 20 degrees.  Lateral rotation 
was accomplished to 25 degrees in each direction, with 
lateral flexion to 25 degrees bilaterally.  The examiner 
indicated there was no evidence of easy fatigability or 
incoordination, and there was no additional loss of range of 
motion on use.  Toe and heel walking were normal.  X-rays of 
the lumbar spine were reportedly normal.  

A VA compensation examiner in August 2001 again noted the 
veteran's same complaints regarding his radiating low back 
pain.  On examination, forward flexion was possible to 70 
degrees, with extension to 10 degrees.  Lateral flexion was 
accomplished to 20 degrees in each direction.  The veteran's 
gait was normal.  The examiner was unable to comment on any 
worsening of the disability on increased activity.  After 
reviewing the veteran's records in November 2001, the 
examiner indicated that his diagnosis remained the same.  

Another VA compensation examiner on March 11, 2003, noted 
similar complaints regarding the veteran's back.  He 
indicated that a moderate degree of muscle spasm was present, 
however, and that forward flexion was limited to 40 degrees.  
Back extension was possible to 20 degrees, and lateral 
flexion and lateral rotation were both accomplished to 15 
degrees in all axes.  The examiner's diagnosis was chronic 
lumbosacral strain/sprain syndrome without any neurological 
sequelae.  He also commented that it was difficult to predict 
the frequency or severity of any flare-ups, although the 
veteran was clearly at higher risk for flare-ups.  

VA and private clinic records dated from April 1983 through 
June 2004 reflect periodic complaints of severe low back 
pain.  Those records do not show any clinical findings 
indicative of limitation of motion or other impairment worse 
than noted by the above VA compensation examiners.  An MRI of 
the lumbosacral spine obtained in June 2004 showed a small to 
moderate disc herniation at L5-S1 and a 3.8cm x 1.2cm cyst 
located within the spinal canal, with compression of the 
thecal sac.  An examiner in September 2004 stated that the 
veteran had had progressive back pain that had reportedly 
left him unemployed since September 2003 because he was 
"deemed medically unfit for duty."  The clinic records do 
reflect frequent visits for pain management, although his 
pain complaints have mostly concerned his left shoulder 
disability.  

A neurosurgical consultant in September 2004 noted that the 
veteran complained of spasms in his back in addition to his 
low back pain, with weakness going down the back of his leg.  
The veteran reported that his leg would sometimes give out on 
him.  He also complained of numbness in his penis and 
erectile dysfunction, and indicated that his left foot would 
go to sleep.  The examiner noted that the veteran walked with 
a cane.  Sensation was decreased in the left medial thigh, 
the lateral leg, and the medial, lateral and sole of his 
foot.  Straight leg raise testing was positive on the left.  
The examiner stated that it was possible that the veteran's 
back pain could be discogenic from degeneration, rather than 
herniation and that his leg and penile symptoms could be due 
to the sacral cyst or a presacral collection.  Although the 
examiner recommended a work-up of the presacral mass, the 
veteran wished only to have conservative therapy.  

At the veteran's April 2005 hearing, he testified that he did 
as much walking as he could, but that when he would get 
shooting pains down his leg, his leg would "just give[] out 
on me."  

The veteran reported to a VA compensation examiner in June 
2005 that he had severe lower back pain that started in his 
lower back and radiated down the posterior left leg; that he 
had left leg weakness; that he took morphine every day, with 
opioids for breakthrough pain; that he could walk about 100 
yards at a time with difficulty; that he used a cane to help 
stabilize his gait; and that he was unable to work because of 
his low back condition.  On examination, the lumbar spine 
region was tender.  Forward flexion of the back was possible 
to 30 degrees, with extension to 10 degrees.  The veteran 
could flex and rotate his back laterally to 15 degrees in 
each axis.  The examiner noted that there was no additional 
loss of range of motion due to pain, and no fatigue, 
weakness, or incoordination.  Also, there was no instability 
of the lumbar spine.  The neurological examination revealed 
4+/5 strength of the quadriceps and tibialis anterior muscles 
of the left leg, with symmetrical deep tendon reflexes.  The 
examiner diagnosed severe lower back disc disease with bone 
spurs with sprain/strain with lumbar radicular features.  He 
commented that the veteran had not been bedridden during the 
previous 12 months due to his back disability and that there 
was no significant history of flares.  

The VA clinic records dated since early 2004 document 
frequent visits and contact with practitioners in the pain 
clinic.  The records indicate the veteran has been taking 
narcotics for his pain for several years, but increasing 
doses of various narcotics have been prescribed since mid-
2004.  His treatment included several different medications, 
facet joint injections, and epidural steroid injections.  In 
early 2005, the veteran was noted to have significant 
depression due to his back pain.  A rating decision in May 
2005 granted a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disabilities, effective from October 2003.  Another rating 
decision in August 2005 recharacterized the service-connected 
back to conform to the diagnosis noted by the June 2005 VA 
examiner; the rating decision also granted service connection 
for major depressive disorder, rated 50 percent, effective 
from April 2005.  

Finally, another VA compensation examination was conducted in 
February 2006 by the same physician who examiner the veteran 
in June 2005.  The veteran's complaints were essentially 
identical to those noted in June 2005.  In February 2006, the 
examiner also indicated that the veteran used a back brace to 
stabilize his back and that there was no history of bowel or 
bladder dysfunction.  He again noted that there was no 
significant history of flares.  The examiner also stated that 
the veteran's activities of daily living were still 
independent.  On examination, there was tenderness and spasm 
of the lumbar spine region.  Forward flexion was possible to 
40 degrees, with extension to 10 degrees.  The veteran was 
able to laterally flex and laterally rotate his spine 
bilaterally to 15 degrees in each axis.  The veteran's range 
of motion was limited by pain.  The examiner commented that, 
with repetitive use, there was no additional loss of range of 
motion due to pain, and no fatigue, weakness, or 
incoordination.  On neurological examination, there was some 
patchy hyperesthesia down the outer margin of the left leg.  
The left ankle jerk was depressed.  Motor strength was 5/5 in 
all major muscle groups.  The examiner again stated that the 
veteran was clearly unemployable due to the pain level as 
well as the medications he was taking.  

Turning first to the period prior to March 11, 2003, the 
Board observes that no examiner during that period reported 
limitation of flexion of the lumbar spine to less than 70 
degrees or other clinical findings indicative of more than 
moderate limitation of motion.  Examiners did indicate that 
the veteran's range of motion was limited by pain, but there 
was no evidence of significant flares or weakness, easy 
fatigability, or incoordination, as might warrant a higher 
rating under the provisions of 38 C.F.R. §§ 4.40, 4.45.  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).  Thus, a rating 
greater than 20 percent was not warranted for that period 
under the criteria of old Code 5292.  

Also, no examiner noted any of the criteria for a 40 percent 
rating under old Code 5295.  Moreover, the only criterion for 
a 20 percent rating under Code 5295 was some loss of lateral 
spine motion and characteristic pain on motion.  Therefore, 
no more than a 20 percent rating was warranted for that 
period under old Code 5295, even affording the veteran the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).  

In addition, the veteran's only neurological complaint or 
abnormal clinical finding during that period was radiating 
pain down his left leg, without any history that the attacks 
were significant or long lasting.  Accordingly, the Board 
finds that the veteran's intervertebral disc syndrome was not 
more than mild; this would support not more than a 10 percent 
rating under old Code 5293 and, hence, does not provide a 
basis for a higher rating.  

To the extent that the reported neurological pain is the same 
or similar to the pain that resulted in limitation of motion 
of the veteran's lumbar spine, assignment of a separate 
rating on that basis would constitute impermissible 
pyramiding of ratings.  See 38 C.F.R. § 4.14 (2007).  

Therefore, a rating greater than 20 percent prior to March 
11, 2003, was not warranted under the criteria that were in 
effect prior to September 23, 2002.  

Applying the criteria for evaluating intervertebral disc 
disease that became effective on September 23, 2002, the 
Board observes that there was no evidence of any 
incapacitating episodes due to that aspect of the disability.  
Accordingly, a separate rating greater than 20 percent was 
not warranted under these criteria.  

As noted above, because a rating based on revised rating 
criteria may not be assigned prior to the effective date of 
those criteria, the revisions that became effective on 
September 26, 2003, are not applicable prior to March 11, 
2003.  

Turning next to the period beginning on March 11, 2003 (the 
effective date for the increase in the rating to 40 percent), 
the Board observes that the current 40 percent rating under 
Diagnostic Code 5295 is the maximum rating under that 
diagnostic code.  Hence, it does not provide a basis for a 
higher disability evaluation.  

Examiners beginning with the March 2003 VA examiner regularly 
reported limitation of forward flexion to 40 degrees or less, 
constituting severe limitation of motion.  Severe limitation 
of motion warrants a 40 percent rating - the maximum rating 
provided - under old Code 5292.  As the rating criteria for 
the former Diagnostic Code 5295 also include limitation of 
motion, the assignment of a separate compensable rating for 
limitation of motion using Diagnostic Code 5292 would be 
impermissible under 38 C.F.R. § 4.14.  

Considering the intervertebral disc syndrome aspect of the 
veteran's back disability, the Board notes that the revision 
of the rating criteria under new Code 5293 (prior to 
September 26, 2003) did not appreciably change with the 
revisions under the General Rating Formula ( for Code 5243) 
that became effective on September 26, 2003.  Under both 
revisions, a compensable rating requires incapacitating 
episodes due to the disability having a total duration of at 
least one week during the previous 12 months.  In this case, 
no examiner has reported any incapacitating episodes 
whatsoever due to the veteran's intervertebral disc syndrome.  
Thus, a compensable rating is not warranted on that basis.  

Considering the orthopedic aspect of the veteran's back 
disability under the General Rating Formula, the Board notes 
that for assignment of a 50 percent rating, there must be 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating requires unfavorable ankylosis of the 
entire spine.  

According to the medical evidence, no examiner has ever 
reported unfavorable ankylosis of the entire spine.  And no 
examiner has noted unfavorable ankylosis of the entire 
thoracolumbar spine, or such limitation of motion or other 
findings as to equate with unfavorable ankylosis of the 
entire thoracolumbar spine.  Importantly, even considering 
the severity of the veteran's pain, it is clear that he has 
retained a significant degree of back motion.  Therefore, the 
Board concludes that the criteria for a schedular rating 
greater than 40 percent beginning September 26, 2003, are not 
met under the General Rating Formula.  

In summary, the criteria are not met for a rating greater 
than 20 percent for the veteran's service-connected back 
disability prior to March 11, 2003, under any applicable 
rating criteria.  In addition, the criteria are not met for a 
rating greater than 40 percent beginning March 11, 2003, 
under any applicable rating criteria.  

B.  Left shoulder strain

The record indicates that the veteran is right-handed.  His 
service-connected left shoulder disability involves his minor 
extremity.  Evaluation of disability of the shoulder and arm 
is covered by 38 C.F.R. § 4.71a, Diagnostic Codes 5200 
through 5203.  The veteran's current 30 percent rating under 
Diagnostic Code 5201 is the maximum rating on the minor side 
for limitation of motion of the arm, to 25 degrees from the 
side.  

Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation, provides ratings of 20, 30, and 40 percent on 
the minor side.  Diagnostic Code 5202, other impairment of 
the humerus, provides ratings from 20 percent to 70 percent 
on the minor side.  Twenty percent is assigned for malunion 
with or without marked deformity, or recurrent dislocation of 
the humerus at the scapulohumeral joint.  A 40 percent rating 
is assigned for fibrous union of the humerus.  A 50 percent 
rating is assigned for nonunion (false flail joint), and a 70 
percent rating is assigned for loss of the head of the 
humerus (flail shoulder).  Diagnostic Code 5203, impairment 
of the clavicle or scapula, provides for the minor side a 10 
percent rating for malunion or nonunion without loose 
movement, and a 20 percent rating for dislocation, or for 
nonunion with loose movement.

A VA compensation examiner in January 1995 briefly noted that 
abduction of the veteran's left shoulder was limited to 45 to 
60 degrees due to pain.  X-rays reportedly showed no evidence 
of fracture, dislocation, or other osseous abnormality and no 
erosive changes were seen in the region of the rotator cuff; 
the films were interpreted as showing a normal shoulder.  A 
VA MRI of the veteran's left shoulder reportedly showed that 
there was no evidence of a rotator cuff tear, but that there 
were findings that might represent an area of focal 
tendinitis.  

A private examiner in August 1995 noted the veteran's report 
of severe left shoulder pain, and, in January 1996, noting 
marked pain on motion and decreased range of motion, the 
examiner diagnosed a frozen left shoulder.  The examiner did 
not quantify the amount of decreased range of motion, 
however.  

A VA compensation examination was conducted in May 1996.  The 
veteran reported that his left shoulder was very painful on a 
daily basis, with poor range of motion, despite multiple 
attempts at cortisone injections, strong anti-inflammatory 
medications, use of a sling, and rest.  On examination, there 
was mild global tenderness of the left shoulder.  Forward 
flexion and abduction were each limited to 45 degrees by 
pain.  The examiner stated that it was impossible for the 
veteran to do any internal or external rotation.  He 
diagnosed tendonitis and impingement syndrome of the left 
shoulder with marked decreased range of motion.  

In June 1997, the veteran underwent a surgical arthroscopy on 
his left shoulder, with arthroscopic acromioplasty and 
excision of the distal clavicle at a VA hospital.  The 
preoperative and postoperative diagnoses were left shoulder 
impingement syndrome.  The summary of the hospitalization 
indicates the veteran had received four subacromial space 
injections with a year of good relief.  

VA clinic records and a letter from a VA physician in August 
1997 show that the veteran's case was complicated by the 
development of adhesive capsulitis necessitating a few weeks 
of physical therapy precluding work.  

A VA compensation examination was again conducted in August 
1997.  The veteran reported that he still had a great deal of 
shoulder pain and was unable to move the shoulder very much 
or do anything involving lifting.  On examination, the left 
shoulder was mildly tender.  Forward flexion and abduction 
were each limited to 30 degrees.  The examiner noted that, 
"[t]here is internal or external rotation possible."  

In October 1997, the veteran underwent open left rotator cuff 
repair for a torn left rotator cuff and removal of a bony 
fragment at a VA facility.  In January 1998, the veteran 
began physical therapy and began to experience increased pain 
and decreased range of motion; he was advised to discontinue 
strenuous exercise and to work on strengthening exercises.  

A private physician in March 1998 wrote that the veteran was 
continuing to work on strengthening exercises, but that he 
had noted some intermittent tingling in his left arm.  On 
examination, however, the neurological examination was 
intact, although there was still some significant stiffness 
in the shoulder, parascapular spasm, and splinting.  

Electromyography in April 1998 reportedly was consistent with 
chronic left C5 radiculopathy, but without evidence of median 
or ulnar nerve entrapment neuropathy, peripheral neuropathy, 
or myopathy.  Service connection has not been established for 
left C5 radiculopathy and no examiner has indicated that that 
disorder is in any way related to the service-connected left 
shoulder disability.  

On VA compensation examination in May 1998, the veteran still 
reported having severe pain, requiring narcotics to control.  
He had had several cortisone injections in the left shoulder.  
The veteran also used a TENS unit to help control the pain.  
On examination, there was severe tenderness over the surgical 
scars, as well as the shoulder joint.  Abduction of the 
shoulder was accomplished to 34 degrees, with flexion to 
30 degrees, but no internal or external rotation was possible 
due to severe pain.  There was no evidence of muscle spasm.  
The examiner stated that the veteran was prone to 
exacerbations of the condition, although he was not prone to 
fatigability, as he could not use the arm.  

Another VA physician wrote in May 1998 that, due to the 
veteran's improvement with physical therapy and his use of a 
TENS unit, he should be able to return to the functional 
requirements of his job.  

A VA neurologist in November 1998 noted the veteran's report 
that he felt his arm was getting stronger.  The examiner 
stated that his power was "full" and that he had no loss of 
sensation.  Another clinic examiner, during visits in 
November 1998, January 1999, and April 1999, noted that there 
was still restricted extension of the left shoulder - 
apparently to 90 degrees - due to pain.  

A private physician noted in July 1999 that the veteran was 
unable to reach above shoulder level with his left arm due to 
pain.  

The veteran's left shoulder was again evaluated by a VA 
compensation examiner in November 1999 at which time he 
complained of chronic daily left shoulder pain.  The examiner 
indicated the veteran was supposed to have another procedure 
on the shoulder.  On examination, there was a well-healed 
scar about four inches long on the superior aspect of the 
left shoulder.  Abduction was possible to 80 degrees and 
flexion was accomplished to 60 degrees.  The veteran was able 
to extend his left shoulder 30 degrees.  External rotation 
was possible to 30 degrees, with internal rotation to 10 
degrees.  There was no evidence of easy fatigability, 
incoordination, or additional loss of range of motion.  

The veteran was seen in the emergency room of a VA facility 
in December 1999.  He reported that his left shoulder pain 
began worsening approximately three weeks earlier while 
awaiting his third surgery.  In April 2000, the veteran 
underwent a diagnostic arthroscopy at a VA facility, with 
resection of the distal clavicle.  Reportedly, he had been 
experiencing increased pain since August 1999.  

Another VA compensation examination was conducted in August 
2001.  The examiner noted that the veteran had undergone 
surgery on his shoulder at a VA facility one year previously 
and that he was scheduled for surgery again in two weeks at a 
private facility.  The examiner reviewed the report of a 
private MRI of the veteran's left shoulder conducted earlier 
in July 2001; that examination reportedly showed fluid in the 
subacromial and subdeltoid bursae, a mild joint effusion, a 
full thickness tear of the supraspinatus tendon, moderate to 
advanced degenerative changes suggestive of an acromioplasty 
and mild atrophy of the supraspinatus muscle, subchondral 
changes within the humeral head, and degenerative changes 
within the glenoid labrum.  On examination, the examiner 
noted the surgical scars, elevation to 90 degrees, abduction 
to 70 degrees, external rotation to 20 degrees and internal 
rotation to 30 degrees.  The examiner indicated he could not 
comment on any worsening with increased activity.  

In September 2001, the veteran underwent arthroscopic repair 
of his left rotator cuff and a left acromioplasty at a 
private hospital.  

Another VA compensation examination was conducted in March 
2003.  The veteran stated that he continued to have chronic 
left shoulder pain and had difficulty lifting things above 
shoulder height and difficulty with repetitive movements of 
the left arm.  The examiner reported that abduction of the 
left shoulder was possible to 40 degrees, with forward 
flexion to 40 degrees.  Internal and external rotation were 
accomplished to 30 degrees in each direction.  Pain limited 
the veteran's range of motion in each axis at the stated 
level.  The examiner indicated that the veteran had severe 
and chronic pain due to his left shoulder disability, with 
moderate to severe reduction in endurance, plus a milder 
incoordination of the shoulder.  He again stated that it was 
impossible to predict the amount of additional impairment 
during flare-ups.  

A private physician wrote in February 2002 that abduction of 
the left shoulder at 85 degrees produced slight pain.  In 
October 2003, the same physician again reported pain at 85 
degrees of abduction and indicated that the veteran had 
5/5 rotator cuff strength and that he had "a reasonable 
range of motion.  Rotation impingement reproduces his 
shoulder symptoms;" a recent MRI had reportedly shown 
tendinosis of the left supraspinatus tendon.  

Few of the subsequent VA or private clinic records dated 
through February 2006 note any complaints or clinical 
findings regarding the veteran's left shoulder.  

At his hearing, the veteran testified that he had difficulty 
with fine motor movements, like buttoning his shirt.  He also 
noted the medication he was taking for pain in general, 
including both long-acting and short-acting morphine tablets.  

Another VA compensation examination was conducted in February 
2006.  The veteran reported that he was unable to lift things 
above shoulder level.  He denied using a shoulder brace.  The 
examiner stated there was no significant history of flares.  
On examination, abduction, forward flexion, and external and 
internal rotation were each possible to 90 degrees, limited 
by pain.  The examiner noted that there was no additional 
loss of range of motion with repetitive motion due to pain, 
fatigue, or incoordination.  No muscle atrophy was observed 
and there were no neurological deficits due to the left 
shoulder disability.  

Considering Diagnostic Codes 5200 through 5203 in turn, the 
Board first observes that no examiner has diagnosed ankylosis 
of the veteran's left shoulder joint; nor has any examiner 
reported clinical findings equivalent to ankylosis.  
Consequently, Diagnostic Code 5200 does not provide a basis 
for assignment of a higher, or a separate compensable, 
rating.  As noted above, the current 20 percent rating is the 
maximum possible under Diagnostic Code 5201; consequently, 
this diagnostic code cannot provide a basis for a higher 
rating.  In addition, no examiner has diagnosed any 
abnormality or other impairment of his left humerus - the 
shoulder disability has involved the left acromioclavicular 
joint; specifically, neither fibrous union of the humerus nor 
true or false flail shoulder joint has been noted by any 
examiner.  Thus, evaluating the service-connected left 
shoulder disability under Diagnostic Code 5202 would not be 
appropriate.  Finally, malunion, nonunion, or dislocation of 
the scapula has not been described in any of the medical 
records.  Consequently, Diagnostic Code 5203 does not provide 
a basis for assignment of a higher, or a separate 
compensable, rating.   

The Board observes that few examiners (other than during the 
periods when a temporary total rating was in effect) have 
noted limitation of motion of the shoulder joint to less than 
midway between the side and shoulder level.  In May 1998, 
abduction was possible to only 34 degrees and flexion was 
accomplished to only 30 degrees due to severe pain.  And a VA 
examiner in March 2003 noted abduction and forward flexion of 
the shoulder each to 40 degrees.  Other examiners have 
recorded abduction and forward flexion of the arm at or 
approaching shoulder level.  A 30 percent rating under Code 
5201 requires limitation to 25 degrees from the side; 
limitation to midway between the side and shoulder level (45 
degrees) warrants a 20 percent rating.  Thus, although all 
examiners have noted that range of motion of the veteran's 
left shoulder was limited to some degree by pain, the Board 
finds that the 30 percent rating that was assigned for the 
disability throughout the appeal period clearly includes 
consideration of additional limitation due to pain or 
weakness (see 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 
8 Vet. App. 202 (1995)), as well as consideration of 
38 C.F.R. § 4.7.  Therefore, the Board concludes that no 
higher schedular rating is warranted.  

II.  Extraschedular rating

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disabilities.  38 C.F.R. § 3.321(b)(1).  
The Board notes that a total rating based on unemployability 
due to all of the veteran's service-connected disabilities 
has been in effect from October 2003, thus recognizing the 
disabling effect of the combination of the veteran's service 
connected disabilities.  Here, though, the Board concludes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
disability level for the shoulder and back disabilities, 
separately.   

Concerning the back, the Board notes that there is no 
evidence that the veteran has been hospitalized for treatment 
of his back disability since his separation from service.  
Neither does the record reflect marked interference with 
employment due to his back disability alone, meaning above 
and beyond that contemplated by the 20 and 40 percent ratings 
that have been in effect for the back disability, at any time 
during the appeal period.  See 38 C.F.R. § 4.1.  He has 
submitted no evidence of excessive time off from work due to 
the back disability or of concessions made by his employer 
because of it.  

As for the shoulder, the Board observes that the veteran has 
had surgery on his left shoulder three times during the 
course of this appeal, each requiring a period of 
convalescence lasting at least three months.  Each time, 
however, the veteran was able to return to work on a full 
time basis.  Moreover, although the veteran was clearly off 
work for extended periods after surgery, he was compensated 
during each of those periods through assignment of temporary 
total disability ratings under 38 C.F.R. § 4.30.  There 
simply is no evidence of any unusual or exceptional 
circumstances during the periods when a schedular rating was 
in effect that would take the veteran's case outside the norm 
so as to warrant referral to VA's Compensation and Pension 
Service for consideration of an extraschedular rating for the 
shoulder disability alone.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

III.  Duty to notify and duty to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a July 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims for increase, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in June 1995.  In this 
case, however, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Also, in February 2007, the RO notified the veteran 
of the information and evidence necessary to establish the 
downstream element of the effective date for a rating, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at hearings, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded numerous VA compensation 
examinations, and treatment records covering the entire 
period of the appeal have been received from various private 
examiners, as well as VA inpatient and outpatient treatment 
records.  In September 2007, the veteran's representative 
indicated that they had no further evidence to submit.  No 
further development action is necessary.  


ORDER

A rating greater than 20 percent prior to March 11, 2003, for 
the veteran's service-connected back disability, is denied.  

A rating greater than 40 percent beginning March 11, 2003, 
for the veteran's service-connected back disability, is 
denied.  

An increased rating for left (minor) shoulder strain, 
currently rated 30 percent, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


